Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance. Applicant’s claims 1 – 11 are allowable, because prior art does not render obvious:
(Claim 1) wherein the IGBT trench has a grid pattern in which a first IGBT trench extending in a first direction along one direction in a surface direction of the semiconductor substrate and a second IGBT trench extending in a second direction intersecting the first direction in the surface direction of the semiconductor substrate are communicated with each other;
the FWD trench has a grid pattern in which a first FWD trench extending in the first direction and a second FWD trench extending in the second direction are communicated with each other;
a portion between a center of the first IGBT trench located closest to the FWD trench and a center of the first FWD trench located closest to the IGBT trench is defined as a separate cell region;
a length of the separate cell region in the second direction is defined as a separate cell pitch;
a minimum distance between centers of adjacent first IGBT trenches is defined as a first IGBT trench pitch;
a minimum distance between centers of adjacent second IGBT trenches is defined as a second IGBT trench pitch;
a minimum distance between centers of adjacent first FWD trenches is defined as a first FWD trench pitch;
a minimum distance between centers of adjacent second FWD trenches is defined as a second FWD trench pitch; and
the separate cell pitch is narrower than the first IGBT trench pitch, the second IGBT trench pitch, the first FWD trench pitch, and the second FWD trench pitch, respectively.
(Claim 3)  the IGBT trench has a grid pattern in which a first IGBT trench extending in a first direction along one direction in a surface direction of the semiconductor substrate and a second IGBT trench extending in a second direction intersecting the first direction in the surface direction of the semiconductor substrate are communicated with each other;
the FWD trench has a grid pattern in which a first FWD trench extending in the first direction and a second FWD trench extending in the second direction are communicated with each other;
a portion between a center of the first IGBT trench located closest to the FWD trench and a center of the first FWD trench located closest to the IGBT trench is defined as a separate cell region;
a length of the separate cell region in the second direction is defined as a separate cell pitch;
in the separate cell region, a dummy trench is disposed and extends along the first direction;
in the dummy trench, a dummy insulation film and a dummy electrode are arranged;
a minimum distance between centers of adjacent first IGBT trenches is defined as a first IGBT trench pitch;
a minimum distance between centers of adjacent second IGBT trenches is defined as a second IGBT trench pitch; a minimum distance between centers of adjacent first FWD trenches is defined as a first FWD trench pitch;
a minimum distance between centers of adjacent second FWD trenches is defined as a second FWD trench pitch;
a distance between a center of the dummy trench and a center of the first IGBT trench adjacent to the dummy trench is defined as a first separate trench pitch;
a distance between the center of the dummy trench and a center of the first FWD trench adjacent to the dummy trench is defined as a second separate trench pitch;
the separate cell pitch is larger than at least one of the first IGBT trench pitch, the second IGBT trench pitch, the first FWD trench pitch, and the second FWD trench pitch; and
the first separate trench pitch and the second separate trench pitch are respectively narrower than the first IGBT trench pitch, the second IGBT trench pitch, the first FWD trench pitch, and the second FWD trench pitch.
(Claim 4)  the IGBT trench has a grid pattern in which a first IGBT trench extending in a first direction along one direction in a surface direction of the semiconductor substrate and a second IGBT trench extending in a second direction intersecting the first direction in the surface direction of the semiconductor substrate are communicated with each other;
the FWD trench has a grid pattern in which a first FWD trench extending in the first direction and a second FWD trench extending in the second direction are communicated with each other;
a portion between a center of the first IGBT trench located closest to the FWD trench and a center of the first FWD trench located closest to the IGBT trench is defined as a separate cell region;
a length of the separate cell region in the second direction is defined as a separate cell pitch;
in the separate cell region, a plurality of dummy trenches are disposed and extend along the first direction;
in the dummy trench, a dummy insulation film and a dummy electrode are arranged;
a minimum distance between centers of adjacent first IGBT trenches is defined as a first IGBT trench pitch;
a minimum distance between centers of adjacent second IGBT trenches is defined as a second IGBT trench pitch;
a minimum distance between centers of adjacent first FWD trenches is defined as a first FWD trench pitch;
a minimum distance between centers of adjacent second FWD trenches is defined as a second FWD trench pitch;
a distance between a center of the dummy trench and a center of the first IGBT trench adjacent to the dummy trench is defined as a first separate trench pitch;
a distance between the center of the dummy trench and a center of the first FWD trench adjacent to the dummy trench is defined as a second separate trench pitch;
a maximum distance between centers of adjacent dummy trenches is defined as a third separate trench pitch;
the separate cell pitch is larger than at least one of the first IGBT trench pitch, the second IGBT trench pitch, the first FWD trench pitch, and the second FWD trench pitch; and
the first separate trench pitch, the second separate trench pitch and the third separate trench pitch are respectively narrower than the first IGBT trench pitch, the second IGBT trench pitch, the first FWD trench pitch, and the second FWD trench pitch.
(Claim 6)  the IGBT trench has a grid pattern in which a first IGBT trench extending in a first direction along one direction in a surface direction of the semiconductor substrate and a second IGBT trench extending in a second direction intersecting the first direction in the surface direction of the semiconductor substrate are communicated with each other;
the FWD trench has a grid pattern in which a first FWD trench extending in the first direction and a second FWD trench extending in the second direction are communicated with each other;
a portion between a center of the first IGBT trench located closest to the FWD trench and a center of the first FWD trench located closest to the IGBT trench is defined as a separate cell region;
a portion of the IGBT region different from the separate cell region is defined as an IGBT cell region;
a portion of the FWD region different from the separate cell region is defined as a FWD cell region; the base layer in the separate cell region has a higher impurity amount per unit volume than the base layer in the IGBT cell region and the FWD cell region;
the base layer in the separate cell region has a higher impurity concentration than the base layer in the IGBT cell region and the FWD cell region; and
the base layer in the separate cell region has a depth equal to a depth of the base layer in the IGBT cell region and the FWD cell region.
(Claim 10) the IGBT trench has a grid pattern in which a first IGBT trench extending in a first direction along one direction in a surface direction of the semiconductor substrate and a second IGBT trench extending in a second direction intersecting the first direction in the surface direction of the semiconductor substrate are communicated with each other;
the FWD trench has a grid pattern in which a first FWD trench extending in the first direction and a second FWD trench extending in the second direction are communicated with each other;
a portion between a center of the first IGBT trench located closest to the FWD trench and a center of the first FWD trench located closest to the IGBT trench is defined as a separate cell region;
in the separate cell region, a communication trench is disposed therein and connects the first IGBT trench located closest to the FWD trench and the first FWD trench located closest to the IGBT trench; and
in the communication trench, an insulation film that insulates the first gate electrode and the second gate electrode is arranged.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Remarks
The examiner has reviewed prior art. Prior art closest to the invention are listed in PTO – 892 Form.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IGWE U ANYA whose telephone number is (571)272-1887. The examiner can normally be reached 8:00 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on (571) 272- 1731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/IGWE U ANYA/Primary Examiner, Art Unit 2891                                                                                                                                                                                                        
June 18, 2022